DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, which discloses and claims only subject matter disclosed in prior Application No. 15/103,827, filed 11/03/2016, appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the prior application, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a divisional application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Chemischer Informationsdienst, 1984) in view of Li et al. (Chemical Society Reviews, 2006).

In regard to claim 1, Nada et al. disclose a process [Page 82-83] for preparing 2-(N-3,5-dimethylpyrazole)succinic acid (III – an isomer* of 2-(N-3,4-dimethylpyrazole)succinic acid) by reaction of 3,5-dimethylpyrazole (I - an isomer* of 3,4-dimethylpyrazole) with maleic anhydride (II):

    PNG
    media_image1.png
    303
    620
    media_image1.png
    Greyscale

The preparation of DMPSA at 20°C inherently results in crystallization of the resulting reaction product because crystallization in water will occur spontaneously at this temperature.
*Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) […] are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

The reaction takes place in water as a solvent along with toluene (e.g. toluol) and is therefore not performed in the absence of organic solvents or diluents.

LI et al. is directed to the use of water as a solvent for organic chemistry [Abstract].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a water solvent in place of the combined water/toluene solvent of the Li reference. One of ordinary skill in the art would have been motivated to do so because water is inexpensive and an environmentally benign solvent, it accelerates reaction rates and enhances reaction selectivity [Page 68, First Column].



In regard to claim 3, Nada et al. disclose an aqueous solution of maleic anhydride reacted [Page 83].


In regard to claim 6-7, Nada et al. disclose a reaction product with 70% purity [Page 83]. However, the mere purity of a product, by itself, does not render the product nonobvious. If the purified product has no structural or functional difference from the products produced by other prior art processes, then the improvement in the first process that improves the purity of the product does not give rise to patentability. See Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). See also MPEP § 2113.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nada et al. (Chemischer Informationsdienst, 1984) in view of Li et al. (Chemical Society Reviews, 2006) and further in view of Wikipedia (Seed crystal, 2013).

In regard to claims 4-5, Nada et al. does not explicitly disclose that the crystallization takes place by cooling of the aqueous reaction product with accompanying use of seed crystals.

Wikipedia describes a seed crystal as a small piece of material from which a large crystal of the same material typically is to be grown [Paragraph 1]. The crystal can be grown by dipping the seed into molten material that is then cooled [Paragraph 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a seed crystallization method during a cooling and crystalizing step after forming the reaction product because the placement of a seed crystal into solution allows the recrystallization process to expedite by eliminating the need for random interaction. One of ordinary skill in the art would have been motivated to do so because seeding decreases the amount of time needed for nucleation to occur in a crystallization process [Paragraph 2].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                         July 21, 2021